DETAILED ACTION
	The Information Disclosure Statement filed on June 15, 2022 has been reviewed and considered. 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-5, 7, 9, 11-15, 17, 19, 21-24, and 28-50 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Rollins (US 3,570,592).
Rollins discloses a railroad hopper car, as generally shown in figure 1, having first and second perforated internal slope sheets 50 that extend from the side walls 12 of the car to a movable outlet gate 44 forming a flat bottom to the railcar. The car has a structural shell and open reinforcement frame, as shown in figures 4 and 5, extending upwardly away from a plurality of discharge gates at the bottom of the car, the plurality of gates are shown in figure 1. The perforated slope sheets may also function as cross-wise extending shear force transfer members. The overall hopper is bounded by side sheets and end sheets and internal end sloped sheets to aid in the emptying of lading through the discharge gates. The side sheets 12 of the hopper join with a roof sheet 22 at a top chord 82. The roof sheets 22 also supports a roof opening for introducing lading into the hopper. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 6, 8, 10, 16, 18, 20, and 25-27 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rollins (US 3,570,592) in view of Rollins (US 3,584,564).
Rollins (592) discloses the hopper car as described above. However, Rollins (592) does not specifically show the hopper car structure to be supported by a straight through center sill extending the length of the car. Rollins (564) discloses a hopper car having a straight through center sill but does not show perforated internal sloped sheets. It would have been obvious to one of ordinary skill, at the time of filing to have utilized a hopper car structure, like that of Rollins (564) with a center sill, as a teaching to show that a hopper car, like that of Rollins (592) could incorporate a center sill with the expected result of strengthening the overall structure of the hopper car so as to increase the life span and maximin freight capability of the car. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Robert J McCarry Jr. whose telephone number is (571)272-6683. The examiner can normally be reached Monday-Friday 7:00-3:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anna Momper can be reached on 571-270-5788. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Robert J McCarry Jr/Primary Examiner, Art Unit 3619                                                                                                                                                                                                        



RJM
September 21, 2022